Citation Nr: 0634406	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  06-22 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of skin 
cancer of the face and neck as the result of ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1943 to 
March 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision.


FINDINGS OF FACT

1.  The evidence reflects that the veteran, a member of the 
occupation forces in Japan, has skin cancer, a radiogenic 
disease.  

2.  The Defense Threat Reduction Agency (DTRA) determined 
that the veteran's total external gamma dose was 0.005 rem 
with an upper bound total external gamma dose of 0.015 rem; 
and his total skin dose (cheek, ear, forehead, scalp) was 
0.03 rem (including the contribution from the external gamma 
dose component) with an upper bound total skin dose of less 
than 1 rem.  

3.  A radio-epidemiological program estimated that the 
likelihood that the veteran's skin cancer was caused by 
exposure to ionizing radiation was 0.28 percent to 9.30 
percent.   

4.  VA's Chief Public Health and Environmental Hazards 
Officer concluded it is unlikely the veteran's skin cancer is 
attributable to exposure to ionizing radiation in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of skin 
cancer have not been met.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran asserted that he was exposed to radiation when 
his ship, the U.S.S. Uhlmann, deployed to Nagasaki in October 
1945, nine weeks after the detonation of an atomic weapon; 
and he believes that this exposure to radiation caused his 
skin cancer.

Ship logs confirm that the U.S.S. Uhlmann arrived in Nagasaki 
and Sasebo on October 5, 1945 and departed for Tokyo Bay on 
October 6, 1945.

Medical records show that the veteran has been treated for 
basal cell carcinoma, squamous cell carcinoma, and actinic 
and seborrheic keratoses, beginning in September 1989.  

As the veteran has had skin cancer and was in Nagasaki after 
the atomic bomb was detonated, the critical issue is whether 
the exposure to radiation caused the veteran's skin cancer.
Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  

First, in the absence of competent medical evidence linking a 
disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that the 
disease manifest to a specific degree, for those veterans who 
meet the requirements of a radiation exposed veteran who 
engaged in radiation risk activity.  However, none of the 
veteran's skin cancers are on the list of presumptive 
diseases.  See 38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 
3.309(d)(3).

Secondly, other "radiogenic" diseases, such as skin cancer, 
listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more 
after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service-
connected if either the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service, or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  

The veteran has been treated for several skin cancers which 
manifested more than five years after his exposure to 
ionizing radiation; as such, the veteran's claim was referred 
to the Under Secretary for Benefits who requested an advisory 
medical opinion from the Under Secretary for Health.  

In July 2005, the VA Chief Public Health and Environmental 
Hazards Officer (a medical doctor, with a Master's degree in 
Public Health) opined that it is unlikely that the veteran's 
individual skin cancers can be attributed to exposure to 
ionizing radiation while in service.  This conclusion was 
based on the Defense Threat Reduction Agency's (DTRA) 
estimate that the veteran's total external gamma dose was 
0.005 rem with an upper bound total external gamma dose of 
0.015 rem; and his total skin dose (cheek, ear, forehead, 
scalp) was 0.03 rem (including the contribution from the 
external gamma dose component) with an upper bound total skin 
dose of less than 1 rem.  It was also noted that none of the 
troops participating in the occupation of Japan received a 
dose from neutron radiation.  The Chief explained that skin 
cancer usually has been attributed to ionizing radiation at 
high doses (e.g. several hundred rads), and she used an 
interactive radio epidemiological program to estimate that 
the likelihood that the veteran's skin cancers were caused by 
his exposure to ionizing radiation was 0.28 percent to 9.30 
percent.   

While the veteran believes that his skin cancers were caused 
by exposure to ionizing radiation during service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran's opinion is insufficient 
to provide the requisite nexus between his skin cancer and 
his time in service; and no additional medical evidence has 
been provided suggesting that the veteran's skin cancers were 
caused by exposure to ionizing radiation.

Accordingly, the medical evidence fails to show that the 
veteran's skin cancer was the result of exposure to ionizing 
radiation.

Thirdly, the veteran may show that his skin cancer is 
directly linked to service.  However, the veteran's claims 
file is void of a medical opinion of record indicating that 
it is as likely as not that his skin cancer was caused by 
something during his time in service, such as radiation 
exposure.  Additionally, the veteran did not develop skin 
cancer for more than forty years after service.  

Accordingly, the veteran's claim of entitlement to service 
connection for skin cancer is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in June 2004.  By this, and by previous letter, 
and the statement of the case, the veteran was informed of 
all four elements required by the Pelegrini II Court as 
stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran indicated in March 2006 that he had 
no additional evidence to substantiate his claim.

VA and private treatment records have been obtained, as have 
service medical records.  The veteran's claim was also 
referred to the Under Secretary for Benefits who requested 
and obtained an advisory medical opinion from the Under 
Secretary for Health.  Additionally, the veteran was offered 
the opportunity to testify at a hearing before the Board, but 
he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.



ORDER

Service connection for residuals of skin cancer is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


